In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1220V
                                   Filed: December 16, 2016
                                        UNPUBLISHED

****************************
KERRY LANIGAN,                          *
                                        *
                     Petitioner,        *      Ruling on Entitlement; Concession;
v.                                      *      Influenza (“Flu”); Shoulder Injury
                                        *      Related to Vaccine Administration
SECRETARY OF HEALTH                     *      (“SIRVA”);
AND HUMAN SERVICES,                     *      Special Processing Unit (“SPU”)
                                        *
                     Respondent.        *
                                        *
****************************
Jeffrey Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Ann Martin, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On September 28, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following an influenza (“flu”) vaccine on October 14, 2014.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

       On December 15, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent concluded that petitioner’s left shoulder injury
is consistent with a SIRVA, and that it was caused in fact by the flu vaccine she
received on October 14, 2014 Id. at 3. Respondent further agrees that petitioner has
met the statutory requirements for entitlement to compensation. Id. at 4.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                              s/Nora Beth Dorsey
                              Nora Beth Dorsey
                              Chief Special Master




                                       2